

Exhibit 10.1


SEITEL HOLDINGS, INC.
2012 NON-QUALIFIED STOCK OPTION PLAN




EFFECTIVE May 1, 2012




1.Purpose of Plan. This 2012 Non-Qualified Stock Option Plan (the “Plan”) of
Seitel Holdings, Inc., a Delaware corporation (the “Company”), is designed to
provide incentives to such present and future Employees of the Company or its
Subsidiaries, as may be selected in the sole discretion of the Committee,
through the grant of Options by the Company to Participants. This Plan is
intended to advance the best interests of the Company by providing those persons
who have a substantial responsibility for its management and growth with
additional incentives by allowing them to acquire an ownership interest in the
Company and thereby encouraging them to contribute to the success of the Company
and to continue to provide services to or remain employed by the Company and its
Subsidiaries (as the case may be). The availability and offering of Options
under the Plan also increases the Company's ability to attract and retain
individuals of exceptional managerial talent upon whom, in large measure, the
sustained progress, growth and profitability of the Company depends. All options
granted under the Plan prior to the consummation of a Public Offering are
intended to be exempt from registration under the Securities Act of 1933 by
virtue of Section 4(2) of the Securities Act of 1933, as amended, and/or
Regulation D and/or Rule 701 promulgated thereunder by the Securities and
Exchange Commission (“Exempt”); in the event that any provision of the Plan
would cause any such option granted under the Plan to not be Exempt, the Plan
shall be deemed automatically amended to the extent necessary to cause all
Options granted under the Plan to be Exempt.
2.Definitions. Certain terms used in this Plan have the meanings set forth
below:
“Affiliate” of a specified Person or entity shall mean a Person or entity that,
directly or indirectly, controls, is controlled by, or is under common control
with, the Person or entity specified. For the purposes of the term “Affiliate,”
control with respect to a Person, means the possession, directly or indirectly,
of the power to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors (or comparable positions of such Person) or
(ii) direct or cause the direction of the management and policies of such
Person, whether through voting of securities, by contract, or otherwise, and the
terms controlling and controlled have meanings correlative to the foregoing.
“Agreement” means the agreement between the Company and a Participant pursuant
to which an Option is granted and which specifies the terms and conditions of
that Option, including the vesting requirements applicable to that Option. All
Options granted under the Plan shall be evidenced by Agreements.
“Approved Sale” shall have the meaning ascribed to such term in the Securities
Holders Agreement.
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Securities Exchange Act of 1934 and any successor to such rule.
“Board” means the Company's board of directors.
“Cause” shall mean a Participant's




--------------------------------------------------------------------------------



(i)conviction of (or pleading nolo contendere to) a felony, a crime of moral
turpitude, or any crime involving the Company or its Subsidiaries;
(ii)willful or intentional misconduct or willful or gross neglect in connection
with the performance of the Participant's duties to the Company or its
Subsidiaries;
(iii)fraud, misappropriation or embezzlement;
(iv)failure or refusal to substantially perform the Participant's duties
properly assigned to him (other than any such failure resulting from his
Disability) after demand for substantial performance is delivered by the Board
specifically identifying the manner in which the Board believes the Participant
has not substantially performed such duties; and
(v)breach in any material respect of the material terms and provisions of this
Plan, any Agreement or any other agreement between the Participant and the
Company or any of its Subsidiaries (including any breach of the restrictive
covenants set forth in any Agreement or other agreement).
Notwithstanding the foregoing, Cause shall not exist with respect to clauses
(ii), (iv) or (v) until and unless the Participant fails to cure his improper
actions (if capable of cure) within 30 days after written notice from the Board
thereof; provided however, that Participant shall be entitled to no more than
one opportunity to cure.
“Change in Control” means the occurrence of any of the following events:
(i)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than one or
more Existing Stockholders, is or becomes the Beneficial Owner of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of the Company or Seitel, including by way of merger, consolidation or
otherwise;
(ii)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new directors
whose election to the Board or whose nomination for election by the stockholders
of the Company was approved by a vote of the majority of the directors of the
Company then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board;
(iii)    all or substantially all of the assets of the Company or Seitel are
sold or otherwise transferred to any Person other than a wholly-owned subsidiary
of the Company or one or more Existing Stockholders.
For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.
“Common Stock” means the Company's common stock, par value $0.001 per share.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, as the same may be amended from time to time, and any
successor statute.
“Committee” means the Board or a committee of the Board designated to administer
the Plan. Upon the consummation of a Public Offering the Committee shall be
composed of two or more directors appointed by the Board, each of whom shall be
a “non-employee director” as defined in Rule 16b-3 under the Securities




--------------------------------------------------------------------------------



Exchange Act of 1934, as amended (the “1934 Act”), and an “outside director” as
defined in Section 162(m) of the Code.
“Disability” shall mean that a Participant, because of an accident or physical
or mental illness, is incapable of performing her duties or services to the
Company or any of its Subsidiaries; provided, however, that a Participant will
be deemed to have become incapable of performing his duties or services to the
Company or any of its Subsidiaries, if, and only if, he is incapable of doing so
for (i) a continuous period of 180 days and remains so incapable at the end of
such 180 day period or (ii) periods amounting in the aggregate to 240 days
within any one period of 365 days and remains so incapable at the end of such
aggregate period of 240 days. The Participants agree to submit to any
examination that is necessary for a determination of Disability and agree to
provide any information necessary for a determination of Disability, including
any information that is protected by the Health Insurance Portability and
Accountability Act.
“Employee” means a senior management employee of the Company and/or any of its
Subsidiaries. Notwithstanding the foregoing, the Board may, in its sole
discretion, designate such other service providers, including without
limitation, other employees, directors and/or consultants, of the Company and/or
its Subsidiaries, as Employees for purposes of participation in the Plan.
“Employment Agreement” means any employment agreement by and between a
Participant and the Company and/or any of its Subsidiaries or Affiliates as
appropriate, as in effect from time to time.
“Employment Termination Date” means the first date on which a Participant is no
longer employed by or providing services to the Company or its Subsidiaries for
any reason.
“Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of shares of Common Stock (or other securities
of the Company) or the share price of Common Stock (or other securities) and
causes a change in the per share value of the Common Stock underlying
outstanding Options.
“Existing Stockholders” means any of (a) ValueAct Capital Master Fund, L.P.
(“ValueAct Capital”), VA Partners I, LLC or ValueAct Capital Management, LLC
(each of the foregoing, a “ValueAct Capital Partner”) and any corporation,
partnership, limited liability company or other Person that is controlled by a
ValueAct Capital Partner or that is an Affiliate of any ValueAct Capital
Partner, or ValueAct Capital Partners, L.P., ValueAct Capital Partners II, L.P.,
ValueAct Capital International I, L.P. or ValueAct Capital International II,
L.P. (collectively, “ValueAct Entities”), (b) Centerbridge Capital Partners II,
L.P. (“Centerbridge”), Centerbridge Capital Partners SBS II, L.P., and any of
its Affiliates (collectively, “Centerbridge Entities”), (c) any present or
former managing director, director, general partner, member, limited partner,
officer, stockholder or employee of any ValueAct Entity, (d) any present or
former managing director, director, general partner, member, limited partner,
officer, stockholder or employee of any Centerbridge Entity, (e) any present or
former officers and directors of the Company, and (f) any (x) spouse, lineal
descendant (in each case, natural or adopted), siblings, or ancestors of any
Person, who is an individual, in clauses (c), (d) and (e) above, and (y) any
estate or trust, the beneficiaries of which, or corporation, partnership,
limited liability corporation or other entity, the stockholders, partners,
members, owners or Persons holding a controlling interest of which, consist of
one or more Persons referred to in the immediately preceding clause (x).
“Fair Market Value” shall mean, as of any given date: (a) if the Common Stock is
listed on any (i) established securities exchange (such as the New York Stock
Exchange, the NASDAQ Global Market and the NASDAQ Global Select Market), (ii)
national market system, (iii) automated quotation system on which




--------------------------------------------------------------------------------



the shares are listed, quoted or traded, or (iv) regularly quoted by a
recognized securities dealer, its Fair Market Value shall be the average closing
sales price for a share of Common Stock as quoted on such exchange system or
dealer over the immediately preceding sixty (60) trading days, as reported in
The Wall Street Journal or such other source as the Committee deems reliable; or
(b) if the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, nor regularly quoted by a
recognized securities dealer, then Fair Market Value shall be determined by the
Committee in good faith in its sole discretion.
“Investor” means ValueAct Capital Master Fund, L.P., Centerbridge Capital
Partners II, L.P. and Centerbridge Capital Partners SBS II, L.P., or any of
their respective Permitted Transferees (as defined in the Securities Holders
Agreement).
“Non-Qualified Stock Option” means an option which is not intended to constitute
an “Incentive Stock Option” within the meaning of Section 422 of the Code.
“Option” means a Non-Qualified Stock Option to purchase Common Stock of the
Company granted pursuant to the Plan which has an exercise price no less than
the Fair Market Value of the underlying Common Stock on the date of grant and
has a term of no more than ten years.
“Participant” means an Employee who is granted an Option hereunder.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.
“Public Offering” shall have the meaning ascribed to such term in the Securities
Holders Agreement.
“Section 409A” shall mean Section 409A of the Code, together with any Department
of Treasury Regulations and other interpretive guidance issued thereunder.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto.
“Securities Holders Agreement” means the Amended and Restated Securities Holders
Agreement dated as of May 23, 2011, by and among the Company, ValueAct Capital
Master Fund, L.P., Centerbridge Capital Partners II, L.P., Centerbridge Capital
Partners SBS II, L.P. and the Management Investors identified therein.
“Seitel” means Seitel, Inc., a wholly-owned subsidiary of the Company.
“Subsidiary” means any corporation (other than the Company), partnership, joint
venture or other business entity of which 50% or more of the outstanding voting
power is owned, directly or indirectly, by the Company.
“Successor” means: (i) a “Permitted Transferee” as defined in the Securities
Holders Agreement, (ii) the legal representative of the estate of a deceased
Participant or (iii) the Person or Persons who shall acquire the right to
exercise an Option by bequest or inheritance or other transfer or by reason of
the death of a Participant or (iv) Persons who shall acquire the right to
exercise an Option on behalf of a Participant as the result of a determination
by a court or other governmental agency of the incapacity of the Participant.
“Voting Stock” with respect to any Person, means securities of any class of
equity interests of such Person entitling the holders thereof (whether at all
times or for only so long as no senior class of stock or




--------------------------------------------------------------------------------



other relevant equity interest has voting power by reason of any contingency) to
vote in the election of members of the Board of Directors of such Person.
Capitalized terms used in this Plan and not defined herein shall have the
meanings ascribed thereto in the Securities Holders Agreement.
3.Administration of the Plan.
(i)The Plan shall be administered by the Committee, which shall have full power
to interpret and administer the Plan and full authority to act in selecting the
Employees to whom Options will be granted, in executing Agreements with
Participants under the Plan, in determining whether, and to what extent, Options
may be transferable by a Participant in accordance with the Securities Holders
Agreement, in determining the amount of Options to be granted to each such
Employee, and in determining the terms and conditions of Options granted under
the Plan.
(ii)Subject to the other terms of the Plan, the Committee shall, in its
discretion as reflected by the terms of the applicable Agreement: (i) determine
from time to time those eligible Employees to whom Options are to be granted and
the number of shares subject to each such Option; (ii) determine the time or
times when and the manner and condition in which each Option shall vest or
become exercisable and the duration of such exercise period, if applicable; and
(iii) determine or impose other conditions to the receipt of Common Stock
subject to the Option under the Plan as it may deem appropriate.
(iii)The Committee may condition the vesting or exercise of an Option upon: (i)
the Employee's continued service over a period of time with the Company or its
Subsidiaries, or (ii) any other conditions as specified in the applicable
Agreement. If the specified conditions are not attained, the Participant shall
forfeit the portion of the Option with respect to which those conditions are not
attained, and the underlying Common Stock shall be forfeited to the Company.
(iv)The Committee shall have the power to adopt regulations for carrying out the
Plan and to make changes to such regulations as it shall, from time to time,
deem advisable. Any interpretation by the Committee of the terms and provisions
of the Plan and the administration thereof, and all actions taken by the
Committee, shall be final and binding on Participants and Successors, if
applicable. No member of the Committee or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or any Agreement or Options.
4.Shares of Common Stock Subject to the Plan.
(i)Subject to adjustment as provided in Section 6 hereof, 45,196 shares shall be
authorized and available for Option grants under the Plan.
(ii)Any shares issued hereunder may consist, in whole or in part, of authorized
and unissued shares or treasury shares. If any shares subject to an Option
granted hereunder are forfeited or such Option otherwise terminates, the shares
subject to such Option, to the extent of any such forfeiture or termination,
shall again be available for Options under the Plan.
5.Listing, Registration and Compliance with Laws and Regulations. Each Option
shall be subject to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares subject to the Option upon any securities exchange or under any
federal, state or foreign securities or other law or regulation, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition to or in connection with the granting of such Option or the issue or
purchase of shares thereunder, no such Option may be exercised or paid in shares
of Common




--------------------------------------------------------------------------------



Stock in whole or in part unless such listing, registration, qualification,
consent or approval (a “Required Listing”) shall have been effected or obtained,
and the holder of each such Option will supply the Company with such
certificates, representations and information as the Company shall request which
are reasonably necessary or desirable in order for the Company to obtain such
Required Listing, and shall otherwise cooperate with the Company in obtaining
such Required Listing.
6.Adjustment for Change in Common Stock. In connection with the occurrence of
any Equity Restructuring, the number and type of shares of Common Stock (or
other securities or property) subject to each outstanding Option and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted. Such adjustments shall be nondiscretionary and shall be final and
binding on the affected Participant and the Company. In the event of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation or other change in Common Stock other than an
Equity Restructuring, the Committee may make such equitable adjustments, if any,
as the Committee in its discretion may deem appropriate to reflect such event
with respect to the number and type of shares of Common Stock (or other
securities or property) subject to outstanding Options and the exercise price or
grant price thereof. In addition, in the event of any Equity Restructuring or
other event described in this Section 6, the Committee may make such equitable
adjustments, if any, as the Committee in its discretion may deem appropriate to
reflect such event with respect to the other terms and conditions of any
outstanding Options (including, without limitation, any applicable performance
targets or criteria with respect thereto) and the aggregate number and type of
securities that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 4 on the maximum number and kind of
shares that may be issued under the Plan).
7.Taxes. The Company shall be entitled, if necessary or desirable, to withhold
(or secure payment from a Participant in lieu of withholding) the amount of any
withholding or other tax due from the Company with respect to any amount payable
and/or shares issuable under this Plan, and the Company may defer such payment
or issuance unless indemnified to the Board's satisfaction. In any event, each
Participant shall be required to indemnify the Company and hold it harmless for
any and all withholding and similar tax obligations arising as a result of the
grant or exercise of Options hereunder or the issuance of any Common Stock upon
exercise of the Options.
8.Termination and Amendment. The Committee at any time may suspend or terminate
this Plan and make such additions or amendments as it deems advisable under this
Plan (except that it may not extend the term of this Plan); provided that,
subject to the other provisions hereof, the Committee may not change any of the
terms of a Participant's Agreement in a manner which would have a material
adverse effect on the Participant without such Participant's consent.
Notwithstanding the foregoing, to the extent any such amendment to the
Securities Holders Agreement affects the terms of the Plan or a Participant's
Agreement, the Participant and any Successor shall be deemed to have consented
to that amendment. No Options shall be granted or Common Stock issued hereunder
after April 30, 2022.
9.Participant Acknowledgments. In connection with the grant of any Option and/or
the issuance of any Common Stock pursuant to this Plan, each Participant
acknowledges and agrees, that as a condition to any such grant or issuance:
(i)Unless otherwise determined by the Committee, the Company will have no duty
or obligation to disclose to any Participant, and no Participant will have any
right to be advised of, any material information regarding the Company or its
Subsidiaries at any time prior to, upon or in connection with the exercise of
any repurchase rights in the Securities Holders Agreement, with respect to any
Option or Common Stock acquired upon the exercise of an Option.
(ii)Such Participant will have consulted, or will have had an opportunity to
consult with,




--------------------------------------------------------------------------------



independent legal counsel regarding his or her rights and obligations under this
Plan and any written agreement evidencing any grant of any Option or the
issuance of any Common Stock and he or she fully understands the terms and
conditions contained herein and therein.
10.Application of Securities Holders Agreement; Restrictions on Transfer.
(i)Each Participant and his Permitted Transferees shall be required to join the
Securities Holders Agreement and agree to be subject to its terms upon receipt
of an Option and/or exercise of an Option granted hereunder.
(ii)Except as provided below, Options may not be pledged, assigned or
transferred for any reason during a Participant's lifetime, and any attempt to
do so shall be void and the relevant Option shall be forfeited. The Committee
may grant Options that are transferable by a Participant during his lifetime,
but such Options shall be transferable only to the extent specifically provided
in an agreement entered into with the Participant or in the Securities Holders
Agreement. The transferee of a Participant shall, in all cases, be subject to
the Plan, the Securities Holders Agreement and the provisions of the Agreement
between the Company and the Participant.
(iii)In addition, and notwithstanding anything to the contrary herein, any
Option (and Common Stock acquired upon exercise thereof) will, regardless of
whether subject to restrictions or conditions or whether vested under the
applicable terms of the Plan or Agreement, be subject to the Repurchase Option
upon any termination of the Employee's employment or other service with the
Company or any Subsidiary in accordance with the terms of the Securities Holders
Agreement.
11.Approved Sale, Public Offering or Other Corporate Transaction
(i)Notwithstanding any provision in the Plan to the contrary and unless
otherwise provided in the applicable Participant's Agreement, in the event of
(a) an Approved Sale, (b) a Public Offering, or (c) a Change in Control (each, a
“Transaction”), the Committee may, in its sole discretion:
(a)accelerate the exercisability of all or a portion of Options to the extent
the Committee deems appropriate,
(b)cancel all outstanding vested Options in exchange for a cash payment in an
amount equal to the excess, if any, of the Fair Market Value of the Common Stock
underlying the unexercised portion of the Option as of the date of the
Transaction over the exercise price of such portion; provided that, for the
avoidance of doubt, if the amount that could have been obtained upon the
exercise or settlement of such Option is equal to or less than zero, then such
Option may be terminated without payment,
(c)terminate all Options immediately prior to the Transaction, provided that the
Company provide the Participant an opportunity to exercise the Option within a
specified period following the Participant's receipt of a written notice of such
Transaction and of the Company's intention to terminate the Option prior to such
Transaction, or
(d)require the successor corporation, following a Transaction if the Company
does not survive such Transaction, to assume all outstanding Options or to
substitute such Options with Options involving the common stock of such
successor corporation on terms and conditions necessary to preserve the rights
of Participants.
12.Change in Control. Notwithstanding Section 2.2 of the Securities Holders
Agreement, and without limiting the provisions of Section 11 hereof, in
contemplation of any Change in Control, at the request




--------------------------------------------------------------------------------



of the Company, (i) each Participant will be obligated to consent to, vote for
and raise no objections against, and waive dissenters and appraisal rights (if
any) with respect to, the Change in Control, (ii) if the Change in Control is
structured as a sale of stock, each Participant will agree to sell such
Participant's Common Stock (and shall deliver such Participant's shares of
Common Stock with appropriate instruments of transfer as may reasonably be
requested by the Company, free and clear of all claims, liens or other
encumbrances) on the terms and conditions approved by the Company; provided that
such terms and conditions must be the same terms and conditions that apply to
ValueAct Capital Entities and/or the Centerbridge Entities as the case may be,
and (iii) if the Change in Control includes the sale, exchange, redemption,
cancellation or other disposition of securities convertible into or exchangeable
for capital stock of the Company, or options, warrants or other rights to
purchase such capital stock or securities, each Participant will sell, exchange,
redeem, agree to cancel or otherwise dispose of such securities or options,
warrants or other rights on the terms and conditions approved by the Company.
Notwithstanding Section 2.2 of the Securities Holders Agreement, and without
limiting the provisions of Section 11 hereof, each Participant will take all
necessary and desirable actions in connection with the consummation of a Change
in Control, including executing all documents, including a sale, purchase or
merger agreement, reasonably requested by the Company or ValueAct Capital or
Centerbridge containing the terms and conditions of the Change in Control;
provided, however, that no Participant shall be required to make any
representations or warranties in any agreement relating to a Change in Control
other than representations and warranties relating to such Participant, as
applicable, and the ownership of its Common Stock that are customary in similar
transactions, including representations and warranties relating to title,
authorization and execution and delivery, nor shall any Participant be required
to provide indemnification with respect to any representations or warranties
made by any other Participant or in an amount exceeding the amount of the gross
proceeds received by such Participant in the Change in Control and any such
indemnification obligation shall be shared pro rata (in accordance with the
securities being sold) by all holders selling securities in such transaction
(other than indemnification as a result of a breach of a representation or
warranty as to title, which shall be solely the responsibility of the applicable
holder and shall not be subject to any limitation of liability hereunder).
13.Section 409A. To the extent that the Committee determines that any Option
granted under the Plan is subject to Section 409A, the Agreement evidencing such
Option shall incorporate the terms and conditions required by Section 409A. To
the extent applicable, the Plan and any Agreements shall be interpreted in
accordance with Section 409A. Notwithstanding any provision of the Plan to the
contrary, in the event that the Committee determines that any Option may be
subject to Section 409A, the Committee may adopt such amendments to the Plan and
the applicable Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to (a)
exempt the Option from Section 409A and/or preserve the intended tax treatment
of the benefits provided with respect to the Option, or (b) comply with the
requirements of Section 409A and thereby avoid the application of any penalty
taxes under such Section. The Company makes no representation or warranty
regarding the tax treatment of any Option granted hereunder, and by accepting
any Option each Employee understands that tax consequences (including, without
limitation, application of Code Section 409A) may arise on account of such
Option.
14.Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any of its Affiliates except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
15.Severability. Whenever possible, each provision of this Plan will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality




--------------------------------------------------------------------------------



or unenforceability will not affect any other provision or any other
jurisdiction, but this Plan will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
16.Remedies. The Company will be entitled to enforce its rights under this Plan
specifically, to recover damages and costs (including reasonable attorneys'
fees) caused by any breach of any provision of this Plan and to exercise all
other rights existing in its favor. Each Participant acknowledges and agrees
that money damages may not be an adequate remedy for any breach of the
provisions of this Plan and that the Company may in its sole discretion apply to
any court of law or equity of competent jurisdiction (without posting any bond
or deposit) for specific performance and/or other injunctive relief in order to
enforce or prevent any violations of the provisions of this Plan.
17.Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company's chief executive office is located, the time period shall
be automatically extended to the business day immediately following such
Saturday, Sunday or holiday.
18.Governing Law. All issues concerning this Plan will be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision of rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the law of any jurisdiction other than the State of Delaware. Each of the
Company and each Participant waives the necessity for personal service of any
and all process upon it and consents that all such service of process may be
made by registered or certified mail (return receipt requested) or an overnight
courier with delivery confirmation, in each case directed to such party in
accordance with the notice requirements set forth in this Plan, and service so
made will be deemed to be completed on the date of actual receipt. Each of the
Company and each Participant consents to service of process as aforesaid.
Nothing in this Plan will prohibit personal service in lieu of the service by
certified or registered mail or an overnight courier with delivery confirmation
contemplated herein.
19.No Rights As Stockholder; Certificates.   Subject to the provisions of the
applicable Agreement, no Participant shall have any rights as a stockholder with
respect to any shares of Common Stock to be distributed with respect to an
Option until becoming the record holder of such shares. Notwithstanding any
other provision of the Plan, unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, the Company shall not be
required to deliver to any Participant certificates evidencing shares of Common
Stock issued in connection with any Option and instead such shares of Common
Stock may be recorded in the books of the Company (or, as applicable, its
transfer agent or stock plan administrator). The Company may place legends on
stock certificates issued under the Plan deemed necessary or appropriate by the
Committee in order to comply with applicable law, rule or regulation.
20.Notices. Any notice required or permitted under this Plan or any agreement
executed and delivered in connection with this Plan shall be in writing and
shall be either delivered by reputable overnight courier with delivery
confirmation, personally delivered, or certified or registered mail, return
receipt requested, to any Participant at the address indicated in the Company's
records for such Person, and to the Company at the addresses below:
Notices to the Company:
Seitel Holdings, Inc.
10811 S. Westview Circle Drive
Houston, Texas 77043




--------------------------------------------------------------------------------



Attention: JoAnn Lippman, General Counsel
Seitel Holdings, Inc.
c/o ValueAct Capital Master Fund, L.P.
435 Pacific Avenue, 4th Floor
San Francisco, CA 94133
Attention: Allison Bennington, General Counsel


Seitel Holdings, Inc.
c/o Centerbridge Capital Partners, L.P.
375 Park Avenue, 12th Floor
New York, NY 10152
Attention: Kyle Cruz


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Plan shall be deemed to have been given when so delivered or
mailed.




